Case 1:21-cv-00079-ERK-RML Document 1 Filed 01/06/21 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK

JUAN SANDOVAL JOAQUIN, individually
and in behalf of all other persons similarly
situated,

                         3ODLQWL൵,


                    –against–                               ൬൫&9൱൳


GREEK TAVERNA LLC d/b/a TELLY'S
TAVERNA and DIANNA LOISELLE, jointly
and severally,

                         Defendants.

                              COMPLAINT AND JURY DEMAND

       ൫      ๠HSODLQWL൵, in behalf of other similarly situated current and former employees of

the defendants ZKRFRQVHQWWREHFRPHSDUW\SODLQWL൵VSXUVXDQWWRWKH)DLULabor Standards Act,

൬൳86&൬൫൰ E , alleges that the defendants YLRODWHGWKH)DLU/DERU6WDQGDUGV$FW൬൳86&

൬൪൫et seq., and the defendants are liable to the SODLQWL൵ and party SODLQWL൵Vfor unpaid or underpaid

overtime compensation and such other relief available by law.

       ൬      ๠HSODLQWL൵ further alleges, pursuant to N.Y. Lab. /DZ൫൳൲ ൫-D DQG൰൰൭ ൫ , that

the defendants YLRODWHGWKH0LQLPXP:DJH$FW1</DE/DZ൰൯൪, et seq.DQGVHFWLRQ൫൳൫RI

the New York Labor Law, and the defendants are liable to the SODLQWL൵ for unpaid or underpaid

overtime compensation and such other relief available by law.

       ൭      ๠HSODLQWL൵ further allegesSXUVXDQWWRWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE

Law ൫൳൲ ൫-G , that the defendants violated the same, N.Y. Lab. Law ൫൳൯ ൭ , and that the SODLQWL൵

should be awarded of the defendants statutory damages, injunctive relief, and such other relief

available by law.



                                                   ൫
Case 1:21-cv-00079-ERK-RML Document 1 Filed 01/06/21 Page 2 of 10 PageID #: 2




                                  JURISDICTION AND VENUE

        ൮      Jurisdiction of this action is conferred upon the Court by the Fair Labor Standards

$FW൬൳86&൬൫൰ E DQGIXUWKHUE\൬൲86&൫൭൭൫DQG൫൭൭൱.

        ൯      Jurisdiction over all other claims is within the supplemental jurisdiction of the

Court pursuant to ൬൲86&൫൭൰൱

        ൰      9HQXHLVSURSHULQWKLVGLVWULFWSXUVXDQWWR൬൲86&൫൭൳൫ ๠HSDUWLHVUHVLGHZKHUH

set forth herein. A substantial part of the events or omissions giving rise to the claims alleged herein

occurred in the judicial district of this Court.

                                              PARTIES

        ൱      ๠HSODLQWL൵Juan Sandoval Joaquin is and was at all relevant times an adult residing

in Kings County, New York.

        ൲      ๠e defendant Greek Taverna LLC is and was at all relevant times a New York

limited liability company ZLWKLWVR൶FHLQQueens County.

        ൳      Upon information and belief, the defendant Dianna Loiselle is and was at all

relevant times an adult.

                           COLLECTIVE ACTION ALLEGATIONS

        ൫൪     3XUVXDQW WR ൬൳ 86&  ൬൫൰ E  WKH SODLQWL൵ commences this action as to the

SODLQWL൵ V claims arising under the Fair Labor Standards Act as a collective action in behalf of all

similarly situated current and former employees of the defendants at any time since three years

before the date of this complaint to the entry of judgment in this action who consent to become

SDUW\SODLQWL൵V

        ൫൫     ๠HSODLQWL൵ and the putative SDUW\SODLQWL൵VKDYHKDGVXEVWDQWLDOO\VLPLODUMREVDQG

compensation and have been subject to the defendants' common policies and practices of willfully



                                                   ൬
Case 1:21-cv-00079-ERK-RML Document 1 Filed 01/06/21 Page 3 of 10 PageID #: 3




violating the Fair Labor Standards Act DVVHWIRUWKLQWKLVFRPSODLQW๠HFODLPVRIWKHSODLQWL൵

stated herein are similar to those of the SXWDWLYHSDUW\SODLQWL൵V.

                                    STATEMENT OF FACTS

       ൫൬     At all relevant times, the defendants' business is a full-service restaurant doing

business as Telly’s Taverna and located at ൬൲൫൫൬൭rd Avenue, Astoria, New York.

       ൫൭     Upon information and belief, at all relevant times, the defendant Dianna Loiselle

John Doe ZDVDQRZQHUVKDUHKROGHUR൶cer, or manager of the defendants’ business.

       ൫൮     Upon information and belief, at all relevant times, the defendant Dianna Loiselle

was an individual who actively participated in the business of the defendants, exercised substantial

control over the functions of the employees of the defendants, including the SODLQWL൵ and party

SODLQWL൵VDQGDFWHGGLUHFWO\RULQGLUHFWO\LQWKHLQWHUHVWRIDQHPSOR\HU

       ൫൯     Upon information and belief, at all relevant times, the defendant Dianna Loiselle

had the capacity on behalf of the defendants to establish the wages and hours of the employees of

the defendants.

       ൫൰     ๠HGHIHQGDQWVDUHDVVRFLDWHGDQGDUHMRLQWHPSOR\HUVDFWLQWKHLQWHUHVWRIHDFK

other with respect to the employees of the defendants, have common policies and practices as to

wages and hours, and share control over the defendants’ employees.

       ൫൱     ๠Hdefendants employed WKHSODLQWL൵approximately from ൬൪൪൰ until -XO\൬൪൬൪.

       ൫൲     ๠Hdefendants employed WKHSODLQWL൵ as a cook.

       ൫൳     ๠H SODLQWL൵ worked for the defendants approximately ¿IW\-four hours per week

XQWLO0DUFK൬൪൬൪DQGWKHQWKLUW\-six hours per week.

       ൬൪     ๠Hdefendants paid WKHSODLQWL൵ approximately EHWZHHQ൭൪൪SHUZHHNDQG൫൭൪൪

SHUZHHNDQG൫൭൪൪SHUZHek at the end of his employment.



                                                  ൭
Case 1:21-cv-00079-ERK-RML Document 1 Filed 01/06/21 Page 4 of 10 PageID #: 4




       ൬൫       ๠Hdefendants SDLGWKHSODLQWL൵in cash and by check.

       ൬൬       ๠HSODLQWL൵ and SDUW\SODLQWL൵Vworked more than forty hours each workweek, yet

the defendants willfully failed to pay the SODLQWL൵ and SDUW\SODLQWL൵V overtime compensation of

one and one-half times their regular rate of pay.

       ൬൭       ๠Hdefendants failed to provide the SODLQWL൵ with a statement with each payment

of wages.

       ൬൮       Upon information and belief, while the defendants employed the SODLQWL൵ and party

SODLQWL൵VWKHdefendants failed to post or keep posted notices explaining the minimum wage rights

of employees under the Fair Labor Standards Act and the New York Labor Law, and the SODLQWL൵

DQGSDUW\SODLQWL൵VZHUHXQLQIRUPHGRIWKHLUULJKWs during such times.

       ൬൯       Upon information and belief, while the defendants employed the SODLQWL൵ and party

SODLQWL൵V, the defendants IDLOHGWRPDLQWDLQDFFXUDWHDQGVX൶FLHQWrecords.

                                 FIRST CLAIM FOR RELIEF:
                                FAIR LABOR STANDARDS ACT

       ൬൰       ๠H SODLQWL൵, on behalf of the SODLQWL൵ DQG SDUW\ SODLQWL൵V realleges and

incorporates by reference SDUDJUDSKV൫WKURXJK൬൯ as if they were set forth again herein.

       ൬൱       At all relevant times, the defendants, employers, employed the SODLQWL൵ and party

SODLQWL൵V, employees, within the meaning of the )DLU/DERU6WDQGDUGV$FW൬൳86&൬൪൭ G 

H ൫ DQG J .

       ൬൲       ๠HEXVLQHVVDFWLYLWLHVRIWKHdefendants are related and performed through uQL¿HG

operation or common control for a common business purpose and constitute an enterprise, within

WKHPHDQLQJRIWKH)DLU/DERU6WDQGDUGV$FW൬൳86&൬൪൭ U 

       ൬൳       ๠HHQWHUSULVHRIWKHdefendants employs employees engaged in commerce or in

the production of goods for commerce, or in handling, selling, or otherwise working on goods or


                                                    ൮
Case 1:21-cv-00079-ERK-RML Document 1 Filed 01/06/21 Page 5 of 10 PageID #: 5




materials that have been moved in or produced for commerce, within the meaning of the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൭ V ൫ $ L 

       ൭൪     Upon information and belief, at all relevant times, the enterprise of the defendants

has had an annual gross volume of sales made or business done not less than RI ൯൪൪൪൪൪,

H[FOXVLYHRIVHSDUDWHUHWDLOH[FLVHWD[HVZLWKLQWKHPHDQLQJRIWKH)DLU/DERU6WDQGDUGV$FW൬൳

86&൬൪൭ V ൫ $ LL .

       ൭൫     ๠HUHIRUHXSRQLQIRUPDWLRQDQGEHOLHIDt all relevant times, the SODLQWL൵ and party

SODLQWL൵VKDYHEHHQHPSOR\HGLQDQHQWHUSULVHHQJDJHGLQFRPPHUFHRULQWKHSURGXFWLRQRIJRRGV

for commerce, within the meaning of the Fair Labor Standards Act൬൳86&൬൪൭ s ൫ $ .

       ൭൬     ๠Hdefendants in many workweeks willfully and repeatedly violated the Fair Labor

6WDQGDUGV$FW൬൳86&൬൪൱DQG൬൫൯ D ൬ E\IDLOLQJWRSD\WKHSODLQWL൵ DQGSDUW\SODLQWL൵VDW

a rate not less than one and one-half times the regular rate of pay for work performed more than

forty hours in a workweek.

       ൭൭     By ൬൳86&൬൫൰ E , the defendants are liable to the SODLQWL൵ DQGSDUW\SODLQWL൵V

for unpaid or underpaid overtime compensation.

       ൭൮     ๠Hdefendants failed to post notices of the defendants' employees’ rights under the

law, UHTXLUHGE\൬൳&)5൯൫൰൮

       ൭൯     Because of the defendants' failure to post notices of the defendants' employees’

rights under the law, the SODLQWL൵ and SDUW\SODLQWL൵V are entitled to the equitable tolling of their

claims during the time that the defendants failed to post such notices.

       ൭൰     ๠e foregoing conduct, as alleged, constitutes a willful violation of the Fair Labor

Standards Act, within the meaning of the Portal-to-Portal Act, ൬൳86&൬൯൯ D 




                                                 ൯
Case 1:21-cv-00079-ERK-RML Document 1 Filed 01/06/21 Page 6 of 10 PageID #: 6




       ൭൱     ๠HSODLQWL൵ DQGSDUW\SODLQWL൵VDUHIXUWKHUHQWLWOHGWRUHFRYHURIWKHdefendants an

equal amount as liquidated damages pursuant to the Fair Labor Standards Act, ൬൳86&൬൫൰ E 

                               SECOND CLAIM FOR RELIEF:
                                  MINIMUM WAGE ACT

       ൭൲     ๠HSODLQWL൵ realleges and incorporates by reference SDUDJUDSKV൫WKURXJK൭൱ as if

they were set forth again herein.

       ൭൳     At all relevant times, the defendants, employers, employed the SODLQWL൵, an

employee, ZLWKLQWKHPHDQLQJRIWKH1HZ<RUN/DERU/DZ൬ ൯ – ൱ ൫൳൪ ൬ – ൭  DQG൰൯൫ ൯ –

൰ DQG1<&RPS&RGHV5 5HJVWLW൫൬൫൮൰-൭൬.

       ൮൪     ๠Hdefendants paid the SODLQWL൵ other than by an hourly rate of pay, in violation of

N.Y. Comp. Codes R. & RHJVWLW൫൬൫൮൰-൬൯

       ൮൫     ๠Hdefendants violated the SODLQWL൵ V rights by failing to pay or underpaying the

SODLQWL൵ overtime compensation at a rate not less than one and one-half times the SODLQWL൵ V regular

rate of pay for the hours the SODLQWL൵ worked more than forty per workweek, in violation of N.Y.

Comp. Codes R. & Regs. tit. ൫൬൫൮൰-൫൮.

       ൮൬     ๠H defendants' failure to pay the SODLQWL൵ the foregoing timely is a violation of

VHFWLRQ൫൳൫RIWKH1HZ<RUN/DERU/DZ

       ൮൭     By N.Y. Lab. /DZ൫൳൲ ൫-D DQG൰൰൭ ൫ WKHdefendants are liable to the SODLQWL൵

for unpaid or underpaid overtime compensation.

       ൮൮     ๠H SODLQWL൵ is further entitled to recover of the defendants liquidated damages

SXUVXDQWWRWKH:DJH๠HIW3UHYHQWLRQ$FWN.Y. Lab. /DZ൫൳൲ ൫-D DQGWKH0LQLPXP:DJH$FW

N.Y. Lab. /DZ ൰൰൭ ൫ .




                                                  ൰
Case 1:21-cv-00079-ERK-RML Document 1 Filed 01/06/21 Page 7 of 10 PageID #: 7




       ൮൯     ๠Hdefendants failed to post notices of the defendants' employees’ rights under the

law, required by 1</DE/DZ൫൳൲ G DQG൰൰൫DQG1<&RPS&RGHV5 5HJVWLW൫൬൫൮൰-

൬൮.

       ൮൰     Because of the defendants' failure to post notices of the defendants' employees’

rights under the law, the SODLQWL൵ is entitled to the equitable tolling of the SODLQWL൵ V claims during

the time that the defendants failed to post such notices.

                               THIRD CLAIM FOR RELIEF:
                              WAGE THEFT PREVENTION ACT

       ൮൱     ๠HSODLQWL൵ realleges and incorporates by reference SDUDJUDSKV൫WKURXJK൮൰ as if

they were set forth again herein.

       ൮൲     ๠Hdefendants failed to furnish to the SODLQWL൵ with each wage payment a statement

listing the dates of work covered by that payment of wages; name of employee; name of employer;

address and phone number of employer; rate or rates of pay and basis thereof, whether paid by the

hour, shift, day, week, salary, piece, commission, or other; the regular hourly rate or rates of pay;

the overtime rate or rates of pay; the number of regular hours worked, and the number of overtime

hours worked; gross wages; deductions; allowances, if any, claimed as part of the minimum wage;

DQGQHWZDJHVLQYLRODWLRQRIWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE/DZ൫൳൯ ൭ DQGN.Y.

&RPS&RGHV5 5HJVWLW൫൬൫൮൰-൬൭.

       ൮൳     Due to the defendants' YLRODWLRQRIWKH:DJH๠HIW3UHvention Act, N.Y. Lab. Law

൫൳൯ ൭ DQGN.Y&RPS&RGHV5 5HJVWLW൫൬൫൮൰-൬൭, the SODLQWL൵ should be awarded of the

defendants VWDWXWRU\ GDPDJHV RI ൫൪൪൪൪ SHU ZRUNZHHN WKDW WKH YLRODWLRQ RFFXUUHG XS WR D

PD[LPXPRI൬൯൪൪൪൪XQWLO)HEUXDU\൬൰൬൪൫൯DQGVWDWXWRU\GDPDJHVRI൬൯൪൪൪SHUZRUNGD\

WKDWWKHYLRODWLRQRFFXUUHGXSWRDPD[LPXPRI൯൪൪൪൪൪WKHUHDIWHUSXUVXDQWWR1</DE/DZ

൫൳൲ ൫-G 


                                                  ൱
Case 1:21-cv-00079-ERK-RML Document 1 Filed 01/06/21 Page 8 of 10 PageID #: 8




        ൯൪      Further, the defendants, including the defendants' R൶FHUVDJHQWVHPSOR\HHVDQG

those persons in active concert or participation with the defendants, should be permanently

HQMRLQHGIURPYLRODWLQJWKH:DJH๠HIW3UHYHQWLRQ$FW൫൳൯ ൭ , pursuant to the same, N.Y. Lab.

Law ൫൳൲ ൫-G .

                                   FOURTH CLAIM FOR RELIEF:
                                     DECLARATORY RELIEF

        ൯൫      ๠HSODLQWL൵ realleges and incorporates by reference SDUDJUDSKV൫WKURXJK൯൪ as if

they were set forth again herein.

        ൯൬      PursuaQWWRWKH'HFODUDWRU\-XGJPHQW$FW൬൲86&൬൬൪൫–൪൬DQG5XOH൯൱RI

the Federal Rules of Civil Procedure, the SODLQWL൵ may obtain declaratory relief.

        ൯൭      ๠Hdefendants violated the Fair Labor Standards Act, Minimum Wage Act, section

൫൳൫RIWKH1HZ<RUN/DERU/DZDQGWKH:DJH๠HIW3UHYHQWLRQ$FW

        ൯൮      It is in the public interest to have these declarations of rights recorded.

        ൯൯      A declaratory judgment serves the useful purpose of clarifying and settling the legal

issues in this action.

        ൯൰      A declaratory judgment woXOG WHUPLQDWH DQG D൵RUG UHOLHI IURP XQFHUWDLQW\

insecurity, and controversy giving rise to this action.

                                         PRAYER FOR RELIEF

        ൯൱      Wherefore, the SODLQWL൵, on behalf of the SODLQWL൵ DQG SDUW\ SODLQWL൵V prays this

Court grant as relief:

                 a.      designation of this action as a collective action in EHKDOIRIWKHSDUW\SODLQWL൵V

              DQGSURPSWLVVXDQFHRIQRWLFHSXUVXDQWWR൬൳86&൬൫൰ E WRDOOVLPLODUO\VLWXDWHG

              SXWDWLYHSDUW\SODLQWL൵VDSSULVLQJWKHPRIWKHSHQGHQF\RIWKLVDFWLRQSHUPLWWLQJWKHP

              to assert timely claims under the Fair Labor Standards Act LQ WKLV DFWLRQ E\ ¿OLQJ


                                                      ൲
Case 1:21-cv-00079-ERK-RML Document 1 Filed 01/06/21 Page 9 of 10 PageID #: 9




         LQGLYLGXDO FRQVHQWV WR EHFRPH SDUW\ SODLQWL൵V SXUVXDQW WR ൬൳ 86&  ൬൫൰ E  DQG

         appointing the SODLQWL൵ and the SODLQWL൵ V DWWRUQH\VWRUHSUHVHQWWKHSDUW\SODLQWL൵V

              b.   a declaratory judgment that the practices complained of herein are unlawful

         under the )DLU/DERU6WDQGDUGV$FWWKH0LQLPXP:DJH$FWVHFWLRQ൫൳൫RIWKH1HZ

         <RUN/DERU/DZDQGWKH:DJH๠HIW3UHYHQWLRQ$FW;

              c.   an award of unpaid or underpaid overtime compensation, due under the Fair

         Labor Standards Act;

              d.   an award of liquidated damages pursuant to the Fair Labor Standards Act, ൬൳

         86&൬൫൰ E ;

              e.   an award of unpaid or underpaid overtime compensation, due under the

         0LQLPXP:DJH$FWDQGVHFWLRQ൫൳൫RIWKH1HZ<RUN/DERU/DZ;

              f.   an award of liquidated damages pursuant to the :DJH๠HIW3UHYHQWLRQ$FW

         N.Y. Lab. /DZ൫൳൲ ൫-D DQGWKH0LQLPXP:DJH$FW N.Y. Lab. /DZ ൰൰൭ ൫ ;

              g.   an award of statutory damages for the defendants' YLRODWLRQRIWKH:DJH๠HIW

         Prevention Act, N.Y. Lab. Law ൫൳൯ ൭ , pursuant to the same, N.Y. Lab. Law ൫൳൲ ൫-

         G;

              h.   a permanent injunction restraining the defendants, including the defendants'

         R൶FHUVDJHQWVHPSOR\HHVDQGWKRVHSHUVRQVLQDFWLYHFoncert or participation with

         the defendantsIURPYLRODWLQJWKH:DJH๠HIW3UHYHQWLRQ$FW1</DE/DZ൫൳൯ ൭ ,

         pursuant to the same, N.Y. Lab. Law ൫൳൲ ൫-G ;

              i.   if liquidated damages pursuant to the Fair Labor Standards Act, ൬൳86&

         ൬൫൰ E DUHQRWDZDUGHGDQDZDUGRISUHMXGJPHQWLQWHUHVWSXUVXDQWWR൬൲86&൫൳൰൫




                                                ൳
Case 1:21-cv-00079-ERK-RML Document 1 Filed 01/06/21 Page 10 of 10 PageID #: 10




                 j.    an award of prejudgment interest pursuant to the New York Civil Practice Law

              DQG5XOHV൯൪൪൫–൪൬

                 k.    an award of postjudgment interest SXUVXDQWWR ൬൲ 86&  ൫൳൰൫ DQGRU the

              New York Civil PrDFWLFH/DZDQG5XOHV൯൪൪൭;

                 l.    an award of the attorney’s fees, costsDQGIXUWKHUH[SHQVHVXSWR¿IW\GROODUV

              of this action, pursuant to ൬൳86&൬൫൰ E DQG1</DE/DZ൫൳൲ ൫ – ൬ DQG

              ൰൰൭ ൫ ; and

                 m.    such other and further relief as this Court deems just and proper.

                                 DEMAND FOR TRIAL BY JURY

        3XUVXDQWWR5XOH൭൲ E RIWKH)HGHUDO5XOHVRI&LYLO3URFHGXUHWKHSODLQWL൵, on behalf of

 the SODLQWL൵ DQG SDUW\ SODLQWL൵V demands a trial by jury on all questions of fact raised by the

 complaint.

                                                        LAW OFFICE OF JUSTIN A. ZELLER, P.C.

                                                        By: _______________________
                                                             __________________________________
                                                        John M. Gurrieri
                                                        jmgurrieri@zellerlegal.com
                                                        Justin A. Zeller
                                                        jazeller@zellerlegal.com
                                                        ൬൱൱%URDGZD\6XLWH൮൪൲
                                                        1HZ<RUN1<൫൪൪൪൱-൬൪൭൰
                                                        7HOHSKRQH ൬൫൬ ൬൬൳-൬൬൮൳
 Dated: New York, New York                              )DFVLPLOH ൬൫൬ ൬൬൳-൬൬൮൰
        -DQXDU\൰൬൪൬൫                                 ATTORNEYS FOR PLAINTIFF




                                                   ൫൪
